Citation Nr: 1547305	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for coronary artery disease status post coronary artery bypass graft surgery (also claimed as ischemic heart disease and heart issues), as due to herbicide exposure.

2.  Entitlement to service connection for kidney problems.

3.  Entitlement to service connection for bilateral hand numbness.

4.  Entitlement to service connection for bilateral thigh numbness.

5.  Entitlement to service connection for bilateral foot numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In March 2014, the Veteran filed a timely Substantive Appeal (VA Form 9).  
  
In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Thailand on Nakhon Phanom Royal Thai Air Force Base from March 1971 to March 1972.

2.  The evidence is in at least equipoise that the Veteran had service near the base perimeter on a factual basis.

3.  Resolving all doubt in the Veteran's favor, the Veteran was exposed to herbicides during his service in Thailand.  

4.  The Veteran is currently diagnosed with coronary artery disease.

5.  At his April 2015 Board hearing, the Veteran withdrew his appeal for entitlement to service connection of kidney problems, bilateral hand numbness, bilateral thigh numbness, and bilateral foot numbness. 
 

CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for coronary artery disease status post coronary artery bypass graft surgery (also claimed as ischemic heart disease and heart issues), as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection of kidney problems, bilateral hand numbness, bilateral thigh numbness, and bilateral foot numbness have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran has withdrawn his claims for service connection of kidney problems, bilateral hand numbness, bilateral thigh numbness, and bilateral foot numbness.  In addition, the determination below constitutes a full grant of the remaining benefit sought on appeal.  As such, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for certain disorders, such as ischemic heart disease (including coronary artery disease), will be rebuttably presumed as due to such exposure if they manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116  (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).   

In the present case, private medical records substantiate that the Veteran has a current diagnosis of coronary artery disease.  As such, the Veteran's appeal turns on whether he had herbicide exposure during his period of service. 

The Veteran does not contend that he served in Vietnam.  Rather, the Veteran alleges that he was exposed to herbicides while serving in Thailand on Nakhon Phanom Royal Thai Air Force Base from March 1971 to March 1972.  Service personnel records confirm such service.  In addition, they show that the Veteran's military occupational specialty (MOS) was that of communications center specialist and that he served with the 1987th Communications Squadron.          

There are no specific statutes or regulations that govern herbicide exposure in Thailand.  Instead, VA's Adjudication Procedures Manual, M21-1, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of designated Thailand military bases during the Vietnam era, to include Nakhon Phanom.  See M21-1, IV.ii.1.H.5.a. and b.  If a veteran served on one of the designated air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1, IV.ii.1.H.5.b.  

The claims file contains a Memorandum for the Record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C.  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand, in determining whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites where tactical herbicides, such as Agent Orange, were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  The CHECO Report did not find the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted, if a veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand. 

A May 2013 VA memorandum indicates that the Veteran provided insufficient information for VA to send to the Joint Services Records Research Center (JSRRC) to corroborate his herbicide exposure during service in Thailand.  The memorandum noted that the Veteran's MOS was communications specialist, and there was no evidence of security or perimeter duties and his MOS did not concede perimeter duty.  

At his May 2015 Board hearing, the Veteran testified that he worked for the 1987th Communications Squadron that was attached to Task Force Alpha.  The Task Force Alpha building where he worked was located in the northwest far corner of the base along the perimeter line, which was heavily sprayed.  The Veteran stated that he was outside on the perimeter quite often and that he crossed over the perimeter line to go outside the base numerous times.  In addition, he was in physical contact with pesticides when he bathed the guard dogs.  He observed pesticide spraying almost on a weekly basis.  Many times he walked the half mile to work and got the pesticides on his boots and pants.  

The Board finds, based on the Veteran's hearing testimony accompanied by photographs, maps, drawings, and buddy statements (from T.K., J.M., and S.V.), that the evidence is at least in equipoise that the Veteran had service near the base perimeter on a factual basis.  The Board notes that the Veteran's credibility has not been called in to question by any other evidence of record.   

Given that the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran was exposed to herbicides while serving in Thailand on Nakhon Phanom Royal Thai Air Force Base.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Also, coronary artery disease is associated with herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  Private medical records suggest that this disease manifested to a compensable degree after service.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).  Therefore, service connection for coronary artery disease is warranted. 

Withdrawal of Issues

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  Id.  Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204(a) (2015).  

At his May 2015 Board hearing, the Veteran withdrew his appeal concerning entitlement to service connection of kidney problems, bilateral hand numbness, bilateral thigh numbness, and bilateral foot numbness.  As the Veteran has withdrawn his appeal as to these issues, no allegations of errors of fact or law remain for appellate consideration concerning the issues.  The Board, therefore, has no jurisdiction to review them.  

Accordingly, the issues of entitlement to service connection of kidney problems, bilateral hand numbness, bilateral thigh numbness, and bilateral foot numbness are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).
  

ORDER

Entitlement to service connection for coronary artery disease status post coronary artery bypass graft surgery (also claimed as ischemic heart disease and heart issues), as due to herbicide exposure, is granted.

Entitlement to service connection for kidney problems is dismissed.

Entitlement to service connection for bilateral hand numbness is dismissed.

Entitlement to service connection for bilateral thigh numbness is dismissed.

Entitlement to service connection for bilateral foot numbness is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


